DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “protective layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1 recites the limitation "a conductive feature”, line 8. There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the above recitation will be interpreted as the same as in line 1, thus would be interpreted as "the conductive feature”. Therefore, claims 2-7 are also rejected as being depended to claim 1.

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There appears to be nothing in the disclosure that discusses the “protective layer” recited in claim 8 and 14.  


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The disclosure and drawings appear to have no basis for “protective layer" recited in claim 8 and 14. It is unclear how the protective layer is formed on the surface and the sidewall of the conductive material? t  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
1, is/are rejected under 35 U.S.C. 103 as being un-patentable over Yu et al., US 2016/0163578 A1.
Claim 1. Yu et al., disclose a method for forming a conductive feature (such as the process from figs. 1-8), comprising: 
-forming a seed layer (item 46) over a substrate (item 40); 
-forming a patterned mask layer (item 48) on the seed layer, wherein the patterned mask layer has an opening (item 49, fig. 5) exposing the seed layer (as seen in fig. 5); 
-forming a conductive material (item 50, fig. 6) in the opening; 
-removing the patterned mask layer (item 48, fig. 7) to expose a portion of the seed layer; 
-and removing the portion of the seed layer (item 46, fig. 8) by using an etching solution comprising a protective agent (such as item 42), thereby forming a conductive feature, as [0024] indicates for example, encapsulant 58 is made of a molding compound, a polymer, an epoxy, silicon oxide filler material, the like, or a combination thereof.    
Yu appears to not specify that “the protective agent has multiple active sites to adsorb on the conductive material”.
However, [0020] of Yu discloses that the second patterned layer 48 may be removed by an acceptable ashing or stripping process, such as using an oxygen plasma or the like, and it may also be removed by rinsing in Acetone, Isopropanol, and deionized water, or the like. Once the second patterned layer 48 is removed, portions of the seed layer 46 that are not covered by the through vias 50 are exposed. 
Therefore, to form a device having a conductive feature, such as logic, memory, processor circuits, and the like, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the protective agent that has multiple active sites to adsorb on the conductive material, because heat is absorbed from the surroundings as a result of evaporation. 

11.	Claims 4, 8, 14-20, is/are rejected under 35 U.S.C. 103 as being un-patentable over Yu et al., US 2016/0163578 A1, in view of Liu et al., US 2017/0110421 A1.

Claim 4, Yu discloses the method of claim 1, above.
Yu appears to not specify “wherein the protective agent comprises an amine and the multiple active sites comprise nitrogen atoms, oxygen atoms, sulfur atoms or a combination thereof”.
Liu discloses a similar process, as [0050] indicates in an embodiment the surface treatment may be a descum treatment such as a plasma treatment wherein the surface of the first redistribution layer 505 is exposed to a plasma of, e.g., argon, nitrogen, oxygen or a mixed Ar/N2/O2 ambient environment in order to improve the interface adhesion between the first redistribution layer 505 and overlying layers (e.g., the second redistribution passivation layer 507). Further, [0107] discloses that in this embodiment the first redistribution passivation layer 501 may be a low-temperature cured polyimide formed by application, exposure, development, and post- development baking as described above. However, any suitable material or method of manufacture may be utilized. 

Therefore, to improve the integration density of a variety of electronic components (e.g., transistors, diodes, resistors, capacitors, etc.), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the process teaching by Yu et al., with the process of Liu to form the protective agent comprises an amine and the multiple active sites comprise nitrogen atoms, oxygen atoms, sulfur atoms or a combination thereof, in order to protect the first redistribution layer, and providing additional functionality or programming to the first semiconductor device 201, the second semiconductor device 301, or the package as a whole. 

Claim 8. Yu et al., disclose a method for fabricating an integrated circuit, (such as the process from figs. 1-8), comprising: 
-forming a seed layer (item 46) over a substrate (item 40); 
-forming a patterned mask layer (item 48) on the seed layer, wherein the patterned mask layer has a via opening (item 49, fig. 5) exposing the seed layer (as seen in fig. 5);
-forming a conductive material (item 50) in the via opening; 
-removing the patterned mask layer to exposing a portion of the seed layer; 
-and removing the portion of the seed layer (item 46, fig. 8);
-and forming a protective layer (such as item 58, fig. 10), on a surface and sidewalls of the conductive material by using an etching solution (such as by wet etching), thereby forming the conductive via (item 50). 
Yu appears to not specify “forming a protective layer, on a surface and sidewalls of the conductive material by using an etching solution, thereby forming the conductive via wherein the etching solution comprises a protective agent, and the protective agent comprises amine having multiple active sites”. 
Liu discloses a similar process, as [0050] indicates in an embodiment the surface treatment may be a descum treatment such as a plasma treatment wherein the surface of the first redistribution layer 505 is exposed to a plasma of, e.g., argon, nitrogen, oxygen or a mixed Ar/N2/O2 ambient environment in order to improve the interface adhesion between the first redistribution layer 505 and overlying layers (e.g., the second redistribution passivation layer 507). Further, [0090], fig. 6 of Liu discloses item 105 as a protective layer. Furthermore, [0107], indicate that in this embodiment the first redistribution passivation layer 501 may be a low-temperature cured polyimide formed by application, exposure, 
Therefore, to improve the integration density of a variety of electronic components (e.g., transistors, diodes, resistors, capacitors, etc.), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the process teaching by Yu et al., with the process of Liu to form the protective agent comprises an amine and the multiple active sites comprise nitrogen atoms, oxygen atoms, sulfur atoms or a combination thereof, in order to protect the first redistribution layer, and providing additional functionality or programming to the first semiconductor device 201, the second semiconductor device 301, or the package as a whole.

Claims 14-16. Yu disclose a method of forming a package, comprising: 
-providing a die (item 52, fig. 9); 
-forming an encapsulant (item 58, fig. 10) to at least encapsulate sidewalls of the die; 
-forming a redistribution structure (item 60, fig. 11, [0026] on the die and the encapsulant, comprising: 
-forming a first dielectric layer (item 62, fig. 11) over the die and the encapsulant; 
-forming a seed layer (item 46) on the first dielectric layer; 
-forming a patterned conductive layer (item 50) on the seed layer, wherein a portion of the seed layer is exposed by the patterned conductive layer (fig, 14); 
-and removing the portion of the seed layer (fig, 14); 
 Yu appears to not specify “forming a protective layer on a surface and sidewalls of the first conductive material by using an etching solution, thereby forming a plurality of conductive lines, wherein etching solution comprises a protective agent, and the protective agent comprises polyamine having multiple active sites”.


Therefore, to improve the integration density of a variety of electronic components (e.g., transistors, diodes, resistors, capacitors, etc.), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the process teaching by Yu et al., with the process of Liu to form the protective agent comprises an amine and the multiple active sites comprise nitrogen atoms, oxygen atoms, sulfur atoms or a combination thereof, in order to protect the first redistribution layer, and providing additional functionality or programming to the first semiconductor device 201, the second semiconductor device 301, or the package as a whole. In addition, the court has held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960); Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).Therefore, it would have been obvious to combine Yu et al., with Liu et al., to obtain the invention of claims 14-16.



Claim 18. Yu disclose the method of claim 14, further comprising: forming a plurality of second vias on the patterned conductive layer; forming a second dielectric layer to cover the plurality of second vias, the plurality of conductive lines and the first dielectric layer; and performing a planarization process on the second dielectric layer. This limitation would read through [0025] wherein is disclosed a planarization step, such as a grinding, may be performed on the molding material 58 to expose the integrated circuit die 52 and the die connectors 56. In some embodiments, surfaces of the die connectors 56 and surfaces of the through vias 50 are planar with a surface of the molding material 58.

Claim 19. Yu disclose the method of claim 18, wherein the first dielectric layer and the second dielectric layer comprises a same material. This limitation also would read through [0025] wherein is disclosed that similar processes and materials may be used.

Claim 20. Yu disclose the method of claim 19, wherein the first dielectric layer comprises a polymer, and the second dielectric layer comprises a composite material including a base material and a plurality of fillers in the base material. This limitation also would read through [0029] wherein is disclosed that in some embodiments, the fourth dielectric layer 67 is formed of a polymer, which may be a photo-sensitive material such as PBO, polyimide, BCB, or the like, that may be patterned using a lithography . 

Allowable Subject Matter
12.	Claims 2-3, 5-7, 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899